Citation Nr: 0709248	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  05-21 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

Entitlement to service connection for bilateral hearing loss. 

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from May 1973 to June 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.  

Some of the testimony from the September 2006 hearing before 
the undersigned was not transcribed, but was described as 
inaudible in the transcript.  In the event that a hearing has 
not been transcribed in whole or in part due to equipment 
failure or other cause, the appellant or representative may 
move for a new hearing in writing, specifying why prejudice 
would result from the failure to provide a new hearing.  See 
38 C.F.R. § 20.717 (2006).  


FINDINGS OF FACT

1.  There is no etiological relationship between the 
veteran's current bilateral hearing loss and his active 
service.  

2.  There is no etiological relationship between the 
veteran's current tinnitus and his active service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2006).

2.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).   




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service, 
and for some disorders, may be presumed if manifested to a 
compensable degree within the first post service year.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303(a), 3.307, 3.309.  
If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of symptoms 
after service is required for service connection. 38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).  A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Impaired hearing will be considered a disability when the  
auditory threshold in any of the frequencies of 500, 1000,  
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the  
auditory thresholds for at least three of these frequencies  
are 26 decibels or greater; or when speech recognition scores  
using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385 (2006).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the provisions of 
38 C.F.R. § 3.385 do not have to be met during service.  See 
Hensley v. Brown, 5 Vet. App. 155 (1993); see also Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).

The veteran's DD Form 214 shows that his MOS was that of an 
airplane maintenance mechanic.  Thus his exposure to acoustic 
trauma during service is supported by the record.  

Neither hearing loss disability nor tinnitus was diagnosed in 
service.  The record contains reports of several audiometric 
evaluations performed during service in April 1973, June 
1975, July 1976, and August 1977.  The evaluation on June 17, 
1975 shows bilateral defective hearing by VA standards.  (See 
38 C.F.R. § 3.385).  This was an isolated reading, however; 
tests performed thereafter, including a test one day later, 
did not show such findings.  The threshold for normal hearing 
is from 0 to 20 decibels, and higher threshold levels 
indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  There are readings during service 
that show readings outside the normal range, as defined in 
Hensley.  (See, e.g., evaluation of June 18, 1975; July 21, 
1976; July 26, 1976; and July 28, 1976). At separation in May 
1978, although the veteran complained of hearing loss, the 
audiometric test results then do not meet the requirements 
for hearing loss disability as defined at 38 C.F.R. § 3.385.  

On VA examination in June 2004, both hearing loss and 
tinnitus were diagnosed on general medical examination.  The 
following audiometric test results were also documented: 




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
40
50
LEFT
35
50
45
50
55

Speech audiometry revealed speech recognition ability of 84 
percent in the right ear and of 80 percent in the left ear.  

The veteran currently has diagnoses of both tinnitus and 
hearing loss, but the preponderance of the evidence indicates 
that neither is related to service.  While decreased hearing 
was noted on audiometric examination in service, and one 
isolated test result did meet the requirements of 38 C.F.R. 
§ 3.385 for defective hearing, neither hearing loss nor 
tinnitus was documented at separation or until many years 
thereafter.  Most importantly, when the veteran underwent a 
VA audiometric examination in June 2004, the examiner, after 
review of the claims file, stated that the May 1978 
separation examination showed normal hearing and, therefore, 
it is less likely than not that hearing loss and tinnitus 
were caused by or a result of military service.  Although the 
VA general medical examiner that same month noted that the 
veteran had decreased hearing in service and diagnosed 
sensorineural hearing loss and tinnitus, the examiner stated 
in a September 2004 addendum that the diagnosis of 
sensorineural hearing loss was made without an opinion 
regarding a relationship to service, and deferred to the June 
2004 VA audiological examiner's opinion that it is not as 
likely as not that hearing loss and tinnitus are the result 
of military service.

In sum, the veteran has undergone VA evaluations with 
conclusions that any current hearing loss and tinnitus that 
he has are not related to service.  These findings stand 
uncontradicted in the record.  Absent a showing of a nexus 
between service and any current findings of hearing loss or 
tinnitus, the claims must be denied.  

Lay statements and testimony are considered to be competent 
evidence when describing the symptoms of a disease or 
disability or an injury.  However, when the determinative 
issue involves a question of medical causation or diagnosis, 
only individuals possessing specialized training and 
knowledge are competent to render an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim.  38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996). 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

Duties to Notify and Assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159 and 
3.326(a).  VA must notify the claimant (and his or her 
representative, if any) of any information and evidence not 
of record: (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) and that the claimant 
is expected to provide, and (4) VA must ask the claimant to 
provide VA with any evidence in his or her possession that 
pertains to the claim.  38 U.S.C. § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO's February 2004 letter describing the evidence needed 
to support the veteran's claim was timely mailed well before 
the September 2004 rating decision.  It described the 
evidence necessary to substantiate a claim for service 
connection, identified what evidence VA was collecting, 
requested the veteran to send in particular documents and 
information and identified what evidence might be helpful in 
establishing his claim.  The letter also informed him that he 
could send VA any medical reports that he had.  

The February 2004 letter did not address what evidence was 
needed with respect to the disability rating criteria or the 
effective date for service connection.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (since the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).  This veteran was not harmed not receiving that 
information, however, because service connection was denied, 
rendering moot the issues relating to rating criteria and the 
effective date of an award.  

VA also has a duty to assist a claimant in obtaining evidence 
to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  VA met its duty to assist the veteran by 
obtaining service medical records, having the veteran 
examined and scheduling a hearing before a Veterans Law Judge 
of the Board.  He has not indicated that there is any 
pertinent evidence that would need to be secured to assist in 
his claims.  In fact he testified at his hearing before the 
undersigned in September 2006 that there were no additional 
records pertaining to his hearing loss that VA could obtain.  


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied.  


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


